      Case: 1:18-cv-07428 Document #: 1 Filed: 11/08/18 Page 1 of 11 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SERGIO ARMANDO LAZCON,      )
on behalf of himself and other similarly
                            )
situated individuals,       )
                            )
                            )
                Plaintiff,  )                       Case No. 18-cv-7428
                            )
v.                          )                       Judge
                            )
SCHMECHTIG LANDSCAPE COMPANY,)                      Magistrate Judge
and MICHAEL SCHMECHTIG,     )
Individually,               )
                            )
                            )                       JURY DEMAND
                Defendants. )


                               CLASS ACTION COMPLAINT

       Plaintiff Sergio Armando Lazcon, on behalf of himself and other similarly situated

individuals, known and unknown, by and through their attorneys, against Schmechtig Landscape

Company, and Michael Schmechtig, individually (“Defendants”) states as follows:

                                 I.        NATURE OF THE CASE

       1.      This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201 et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”), and the Illinois

Wage Payment and Collection Act, 820 ILCS 115/1 et seq. (“IWPCA”) for Defendants’ failure

to pay Plaintiff and other similarly situated employees overtime wages for all time worked in

excess of forty (40) hours in a workweek in violation of the FLSA and IMWL, and failure to pay

the agreed rate of pay as final compensation under the IWPCA.




                                                1
      Case: 1:18-cv-07428 Document #: 1 Filed: 11/08/18 Page 2 of 11 PageID #:2



                                II.     JURISDICTION AND VENUE

        1.       This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 28 U.S.C.

§1331, arising under 29 U.S.C. §216(b).            This Court has supplemental jurisdiction over

Plaintiffs’ state law claims pursuant to 28 U.S.C. §1367.

        2.       Venue is proper in this judicial district because Defendants’ place of business is

located within this judicial district and the events giving rise to Plaintiffs’ claims occurred in this

judicial district.

                                            III.    PARTIES

Plaintiff

        3.       Plaintiff Sergio Armando Lazcon has consented to sue pursuant to the collective

action procedures of the FLSA. See Ex. A, attached.

        4.       At all relevant times, Plaintiff was Defendants’ “employee” as defined by the

FLSA, 29 U.S.C. §201 et seq., and IMWL, 820 ILCS 105/1 et seq.

Defendants

        5.       Within the relevant time period, Defendant Schmechtig Landscaping Company

(Schmechtig):

                 a. has been a corporation organized under the laws of the State of Illinois;

                 b. has had its principal place of business at 20860 West Indian Creek Road,

                     Mundelein, Illinois 60060;

                 c. has conducted business in Illinois and within this judicial district;

                 d. has been an “enterprise” as defined by Section 3(r)(1) of the FLSA, 29 U.S.C.

                     §203(r)(1), and is an enterprise engaged in commerce, within the meaning of

                     Section 3(s)(1)(A);

                                                   2
      Case: 1:18-cv-07428 Document #: 1 Filed: 11/08/18 Page 3 of 11 PageID #:3



               e. has had two (2) or more employees who have handled goods that moved in

                   interstate commerce; and

               f. was Plaintiffs’ “employer” as that term is defined by the FLSA, 29 U.S.C.

                   §203(d) and IMWL, 820 ILCS 105/3(c).

       6.      Within the relevant time period, Defendant Michael Schmechtig:

               a. has been a principal of a corporation organized under the laws of the State of

                   Illinois;

               b. has worked at its principal place of business at 20860 West Indian Creek

                   Road, Mundelein, Illinois within this judicial district;

               c. has conducted business in Illinois and within this judicial district;

               d. has been the owner or president of Schmechtig Landscape Company, Inc.;

               e. has had two (2) or more employees who have handled goods that moved in

                   interstate commerce; and

               f. was Plaintiff’s “employer” as that term is defined by the FLSA, 29 U.S.C.

                   §203(d) and IMWL, 820 ILCS 105/3(c).

                                IV.     FACTUAL BACKGROUND

       7.      Defendant Schmechtig Landscaping Company, is a corporation specializing in

landscape design, maintenance, construction, lighting, irrigation installation, garden services,

seasonal decorating, exterior designs and nursery care.

       8.      Defendant Michael Schmechtig, is the owner and president of Schmechtig

Landscaping Company.




                                                 3
        Case: 1:18-cv-07428 Document #: 1 Filed: 11/08/18 Page 4 of 11 PageID #:4



          9.    Plaintiff, Sergio Amando Lazcon, worked as a laborer for Schmechtig

Landscaping doing lawn maintenance, loading, unloading maintenance equipment, and other

support work for two seasonal periods.

          10.   Sergio Armando Lazcon worked for Defendants from May 2015 to November of

2015.

          11.   Sergio Armando Lazcon worked for Defendants from May 2016 to November of

2016.

          12.   By agreement with the Defendants, Sergio Armando Lazcon was paid $13.00 per

hour for the seasonal period of May 2015 to November 2015.

          13.   By agreement with the Defendants, Sergio Armando Lazcon was paid $13.50 per

hour for the seasonal period of May 2016 to November 2016.

          14.   Plaintiff was directed to work and did work over forty (40) hours in individual

workweeks.

          15.   Throughout the period from May of 2015 to November of 2015, Defendants

failed to pay Plaintiff and other similarly situated employees at the time-and-a-half overtime rate

for all hours worked in excess of 40 hours in a single workweek.

          16.   Throughout the period from May of 2016 to November of 2016, Defendants

failed to pay Plaintiff and other similarly situated employees at the time-and-a-half overtime rate

for all hours worked in excess of 40 hours in a single workweek.

          17.   Instead, Defendants would pay Plaintiff only for the hours between 6:30am and

5:30pm, excluding a lunch break, despite any work that the Plaintiff did before or after this time

period.



                                                 4
      Case: 1:18-cv-07428 Document #: 1 Filed: 11/08/18 Page 5 of 11 PageID #:5



       18.     Defendants did not compensate Plaintiff and similarly situated employees for all

the time Plaintiffs and other employees actually spent doing preparatory work and post-work.

       19.     Defendants did not compensate Plaintiff and similarly situated employees for all

the hours spent working after arriving to the shop at the end of the day.

       20.     This work always took more time than the limited amount of time Plaintiff and

similarly situated employees were compensated for by Defendants.

       21.     As a result, Plaintiff was not paid for all time worked, most or all of which was in

excess of 40 hours per week.

       22.     Plaintiff and similarly situated employees were entitled to be paid time–and-a-half

their normal rate of pay for all the hours they worked in excess of 40 hours in individual

workweeks.

                               V. CLASS ACTION ALLEGATIONS

       23.     Upon filing of this case, Plaintiff will immediately seek to certify this case both as

a collective action as to the federal claims and as a class action pursuant to Fed. R. Civ. P. (Rule)

23 for their state law claims for Illinois-mandated overtime wages (Counts II and III) arising

under the IMWL and IWPCA.

       24.     The IMWL class pertaining to Count II that Plaintiff seeks to represent is defined

as: All individuals employed by Schmechtig Landscape Company and Michael Schmechtig and

classified as non-exempted from overtime provisions of the FLSA and IMWL and who worked

in excess of forty (40) hours in any individual workweeks for the period of May 2015 through

the date of judgment.

       25.     The IWPCA class pertaining to Count III that Plaintiff seeks to represent is

defined as: All individuals employed by Schmechtig Landscape Company and Michael

                                                  5
     Case: 1:18-cv-07428 Document #: 1 Filed: 11/08/18 Page 6 of 11 PageID #:6



Schmechtig and classified as non-exempted from overtime provisions of the FLSA and IMWL

and who performed unpaid preparatory work and post work at the employer’s facility for the

period of May 2015 through the date of judgment.

       26. Counts II and III are brought pursuant to Rule 23 (a) and (b) because:

          a. The class is so numerous that joinder of all members is impracticable:

          b. While the precise number of Class Members has not been determined at this time,

              Plaintiff is informed and believes that Defendant has employed dozens of

              individuals in Illinois during the IMWL and IWPCA Class Periods;

          c. There are questions of fact or law common to the class, which common questions

              predominate over any questions affecting only individual members. These

              common questions of law and fact include, without limitation:

              i.      Whether Defendants misclassified Plaintiff and the Class as exempt from

                      the IMWL and IWPCA.

              ii.     Whether Defendants failed to pay Plaintiff and the Class overtime wages

                      for all time worked over forty (40) hours in individual workweeks during

                      the IMWL and IWPCA Class Period.

          d. Plaintiff will fairly and adequately represent and protect the interests of the Class

              members. Plaintiff’s Counsel is competent and experienced in litigating

              discrimination and other employment class actions;

          e. The class representative and the members of the class have been equally affected

              by Defendants’ failure to pay Illinois overtime wages;

          f. The class representative, class members and Defendants have a commonality of

              interest in the subject matter and remedies sought and the class representative is

                                                6
      Case: 1:18-cv-07428 Document #: 1 Filed: 11/08/18 Page 7 of 11 PageID #:7



               able to fairly and adequately represent the interest of the class. If individual

               actions were required to be brought by each member of the class injured or

               affected, the result would be a multiplicity of actions creating a hardship on the

               class members, Defendant, and the Court.

       27.     Therefore, a class action is an appropriate method for the fair and efficient

adjudication of this lawsuit.

                                           COUNT I
                 Violation of the Fair Labor Standards Act- Overtime Wages
                                Section 216(b) Collective Action


       28.     Plaintiff incorporates and re-alleges paragraphs 1 through 27 of this Complaint, as

though set forth herein.

       29.     The matters set forth in this Count arise from Defendants’ violation of the

overtime provisions of the FLSA.

       30.     In the three years prior to the filing of this complaint, Defendants suffered or

permitted Plaintiff to work, and Plaintiff did in fact work, in excess of forty (40) hours in

individual workweeks during his employment with Defendants.

       31.     In the three years prior to the filing of this complaint, Defendants likewise

suffered or permitted other similarly situated employees to perform work for Defendants in

excess of forty (40) hours in individual workweeks.

       32.     Plaintiff and other similarly situated employees were not exempt from the

overtime wage provisions of the FLSA.

       33.     Plaintiff and other similarly situated employees were entitled to be compensated

at the rate of one-and-a-half times their regular rate for all time worked in excess of forty (40)

hours in individual workweeks.
                                                  7
      Case: 1:18-cv-07428 Document #: 1 Filed: 11/08/18 Page 8 of 11 PageID #:8



       34.     Defendants violated the FLSA by failing to compensate Plaintiff and other

similarly situated employees’ overtime wages for all time worked in excess of forty (40) hours in

individual workweeks.

       35.     Plaintiff and other similarly situated employees are entitled to recover unpaid

overtime wages for up to three (3) years prior to Plaintiff filing his complaint because

Defendants’ violation was willful.

       WHEREFORE, Plaintiff and similarly situated employees pray for a judgment against

Defendants as follows:

               A. That the Court determine that this action may be maintained as a collective
                  action pursuant to Section 216(b) of the FLSA and direct that notice be sent
                  out in English and Spanish at the earliest possible date;

               B. A judgment in the amount of unpaid overtime wages for all the time Plaintiff
                  and similarly situated employees worked in excess of forty (40) hours in
                  individual workweeks for Defendants;

               C. Liquidated damages in the amount equal to the unpaid wages;

               D. That the Court declare Defendants violated the FLSA;

               E. That the Court enjoin Defendants from continuing to violate the FLSA;

               F. Reasonable attorneys’ fees and costs of this action as provided by the FLSA;
                  and

               G. Such other further relief this Court deems appropriate and just.

                                          COUNT II
               Violation of the Illinois Minimum Wage Law- Overtime Wages
                                          Class Action

       36.     Plaintiff incorporates and re-alleges paragraphs 1 through 35 of this Complaint, as

though set forth herein.

       37.     The matters set forth in this Count arise from Defendants’ violation of the

overtime wage provision of the IMWL.
                                                 8
      Case: 1:18-cv-07428 Document #: 1 Filed: 11/08/18 Page 9 of 11 PageID #:9



       38.     In the three years prior to the filing of this complaint, Defendants suffered or

permitted Plaintiff to work, and Plaintiff did in fact work, in excess of forty (40) hours in

individual workweeks during their employment with Defendants.

       39.     In the three years prior to the filing of this complaint, Defendants suffered or

permitted other similarly situated employees to work, and other similarly situated employees did

in fact work, in excess of forty (40) hours in individual workweeks during their employment with

Defendants.

       40.     Plaintiff and other similarly situated employees were not exempt from the

overtime wage provisions of the IMWL.

       41.     Plaintiff and other similarly situated employees were entitled to be compensated

at the rate of one-and-a-half times their regular rate for all time worked in excess of forty (40)

hours in individual workweeks.

       42.     Defendants violated the IMWL by failing to compensate Plaintiff and similarly

situated employees for all time worked in excess of forty (40) hours in individual workweeks.

       WHEREFORE, Plaintiff and similarly situated employees pray for a judgment against

Defendants as follows:

                   A. That the Court determines that this action may be certified as a class
                      action pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

                   B. A judgment in the amount of unpaid overtime wages for all the time
                      Plaintiff and similarly situated employees worked in excess of forty (40)
                      hours in individual workweeks for Defendants;

                   C. Statutory damages pursuant to the formula set forth in 820 ILCS
                      105/12(a);

                   D. That the Court declare the Defendants violated the IMWL;

                   E. That the Court enjoin the Defendants from continuing to violate the
                      IMWL;
                                                  9
    Case: 1:18-cv-07428 Document #: 1 Filed: 11/08/18 Page 10 of 11 PageID #:10




                   F. Reasonable attorneys’ fees and costs of this action as provided by the
                      IMWL; and

                   G. Such other further relief this Court deems appropriate and just.


                                       COUNT III
 Violation of the Illinois Wage Payment and Collection Act- Failure to pay the agreed rate
                                       Class Action

       43.     Plaintiff incorporates and re-allege paragraphs 1 through 42 of this Complaint, as

though set forth herein.

       44.     The matters set forth in this Count arise from Defendants’ violation of the

IWPCA.

       45.     In the ten years prior to the filing of this complaint, Defendants suffered or

permitted Plaintiff to work, and Plaintiff did in fact work, in excess of forty (40) hours in

individual workweeks during his employment with Defendant.

       46.     In the ten years prior to the filing of this complaint, Defendants suffered or

permitted other similarly situated employees to work, and other similarly situated employees did

in fact work, in excess of forty (40) hours in individual workweeks during their employment with

Defendants.

       47.     Plaintiff and other similarly situated employees had an agreement with the

Defendants that they would be paid at one-and-a-half times their regular agreed rate for all time

worked in excess of forty (40) hours in individual workweeks.

       48.     Defendants violated the IWPCA by failing to compensate Plaintiff and similarly

situated employees at the agreed rate for all time worked.

       WHEREFORE, Plaintiff and similarly situated employees pray for a judgment against

Defendants as follows:
                                                 10
    Case: 1:18-cv-07428 Document #: 1 Filed: 11/08/18 Page 11 of 11 PageID #:11



                A. That the Court determines that this action may be certified as a class
                   action pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

                B. A judgment in the amount of unpaid wages for all the time Plaintiff and
                   similarly situated employees worked in excess of forty (40) hours in
                   individual workweeks for Defendants;

                C. Statutory damages pursuant to the formula set forth in 820 ILCS
                   115/14(a);

                D. That the Court declare the Defendants violated the IWPCA;

                E. That the Court enjoin the Defendants from continuing to violate the
                   IWPCA;

                F. Reasonable attorneys’ fees and costs of this action as provided by the
                   IWPCA; and

                G. Such other further relief this Court deems appropriate and just.

Dated November 8, 2018

                                                  Respectfully Submitted,

                                                  /s/Michael Schorsch
                                                  Michael Schorsch

                                                  Despres, Schwartz & Geoghegan Ltd.
                                                  77 W. Washington St., Suite 711
                                                  Chicago, IL 60602
                                                  mschorsch@dsgchicago.com
                                                  (312) 372-2511

                                                  /s/Alexandria Santistevan
                                                  Alexandria Santistevan

                                                  FARMWORKER & LANDSCAPER
                                                  ADVOCACY PROJECT
                                                  33 N. LaSalle Street, Suite 900
                                                  Chicago, IL, 60602
                                                  litigation@flapillinois.org
                                                  (312) 784-3541

                                                  Attorneys for Plaintiff, and all other
                                                  Plaintiffs similarly situated, known or
                                                  unknown.
                                             11
